DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Publication No. 2005/0277922 A1; hereinafter “Trieu”) in view of Reiley (U.S. .
	Regarding claim 1, Trieu discloses an orthopedic implant (see Figure 1) comprising: a first component (first anchor 20A), a second component (second anchor 20B), and a first foil disposed between the first and second components (tension member 50 or sleeve 370), wherein the first foil comprises perforations (such as grooves, holes, voids, cavities, etc., see para.0049).
	Trieu fails to disclose wherein the first foil comprises an antimicrobial agent, and an unperforated outer surface, wherein the anti-microbial agent is present only in the perforations and not on the unperforated outer surface. However, Reiley discloses a structure (10) that includes surface texturing (12) that may comprise through holes and/or pores, and the surface texturing 12 may be impregnated with antimicrobial agents (see para.0024). Reiley further discloses wherein the surface texturing 12 extends along at least a portion of the structures length (see beginning of para.0024). Surface 12 may cover just a specified distance on device 10, leaving portions of structure 10 unperforated (see para.0027 and Figure 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to coat a portion of Trieu’s implant (50) with a foil comprising an antimicrobial agent (as taught by Reiley) in order to prevent the growth of microorganisms.
	Trieu in view of Reiley disclose the claimed invention except for wherein the anti- microbial agent is present only in the perforations and not on the unperforated outer surface between the perforations. However, Bhatnagar discloses various patterns of agents applied to rods, including a rod 162 having bone growth promoting material 166 disposed in a geometric pattern (see para.0138, see also Figure 12 below). It is noted that Reiley does disclose wherein the surface texturing 12 can comprise various surface patterns (para.0024 of Reiley). It would .

    PNG
    media_image1.png
    663
    572
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  
The Applicant asserts that they disagree with the Examiner’s equating of the gray squares with perforations and the white squares with unperforated outer surfaces between the perforations.  The Applicant further asserts that Bhatnagar never states that the gray squares represent coating-filled perforations.  It is respectfully disagreed.
The Examiner does not equate the gray and white squares of Figure 12 with perforations.  The Examiner agrees that Bhatnagar does not disclose perforations with an anti-microbial agent present in the embodiment of Figure 12.  Instead, Bhatnagar discloses various patterns of agents applied to rods, including a rod 162 having bone growth promoting material 166 disposed in a geometric pattern (see para.0138, see also Figure 12).  The shape, density and/or distribution of the bone growth promoting agent will allow for selectively tailored bone growth or fusion (end of para.00136).  Reiley discloses wherein the surface texturing/perforations 12 can comprise various surface patterns (para.0024 of Reiley).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the orthopedic implant of Trieu in view of Reiley, such that the anti-microbial agent is present only in the perforations and not on the unperforated outer surface between the perforations (see selective placement of growth promoting agent 166 within the geometric pattern of the gray and white boxes shown in Figure 12 of Bhatnagar, see also para.0138), thus allowing for selective application of antimicrobial agent (see para.0136 of Bhatnagar).
	For the reasons discussed above, claim | continues to stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu (U.S. Publication No. 2005/0277922 A1) in view 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773